Citation Nr: 1234484	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  08-39 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for rheumatoid arthritis of the hands and feet.

5.  Entitlement to a compensable initial disability rating for residuals of fracture of the left 4th finger.

6.  Entitlement to a compensable initial disability rating for bilateral plantar fasciitis.

7.  Entitlement to an initial disability rating in excess of 10 percent for herniated nucleus pulposus, C5-C6, and degenerative changes of the cervical spine. 

8.  Entitlement to an initial disability rating in excess of 20 percent for degenerative disc disease, L5-S1.

9.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy, right lower extremity, associated with degenerative disc disease, L5-S1.

10.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy, left lower extremity, associated with degenerative disc disease, L5-S1.

11.  Entitlement to a compensable initial disability rating for erectile dysfunction.

12.  Entitlement to an initial disability rating in excess of 10 percent for muscle tension headaches.

13.  Entitlement to a compensable initial disability rating for varicose veins of the right lower extremity.

14.  Entitlement to a compensable initial disability rating for varicose veins of the left lower extremity.

15.  Entitlement to an initial disability rating in excess of 10 percent for hypertension.

16.  Entitlement to an initial disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

17.  Entitlement to an initial disability rating in excess of 10 percent for irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to December 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  


FINDINGS OF FACT

1.  The evidence does not show the presence of diabetes mellitus.

2.  The Veteran has a bilateral hearing loss comprised of a pre-existing left ear hearing loss that permanently increased in severity during his active service, and a right ear hearing loss disability that had its onset in service.

3.  The Veteran's tinnitus had its onset in service.  

4.  The evidence does not show the presence of a rheumatoid arthritis disorder of the hands or feet.

5.  The preponderance of the competent and credible evidence of record does not show that at any time during the pendency of the appeal the Veteran's residuals of fracture of the left 4th finger, is productive of symptoms more than limitation of motion of the 4th finger of the left hand.

6.  The preponderance of the competent and credible evidence of record does not show that at any time during the pendency of the appeal the Veteran's bilateral plantar fasciitis, is productive of symptoms analogous to moderate flatfoot with weight-bearing over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet; the preponderance of the evidence also shows that the Veteran's plantar fasciitis is less than moderately disabling.

7.  The Veteran's herniated nucleus pulposus, C5-C6, and degenerative changes of the cervical spine has been productive of a combined range of motion of the cervical spine not greater than 170 degrees; but the preponderance of the evidence shows that the disability is not productive of forward flexion of the cervical spine limited to 15 degrees or less, or favorable ankylosis of the entire cervical spine, or incapacitating episodes having a total duration of at least four weeks in the last year.

8.  The preponderance of the competent and credible evidence of record is against a finding that the Veteran's degenerative disc disease, L5-S1, is manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least four weeks in the last year.

9.  The preponderance of the competent and credible evidence of record is against a finding that at any time during the pendency of the appeal the Veteran's peripheral neuropathy, right lower extremity, associated with degenerative disc disease, L5-S1, is productive of more than mild incomplete paralysis.

10.  The preponderance of the competent and credible evidence of record is against a finding that at any time during the pendency of the appeal the Veteran's peripheral neuropathy, left lower extremity, associated with degenerative disc disease, L5-S1, is productive of more than mild incomplete paralysis.

11.  The Veteran's herniated nucleus pulposus, C5-C6, and degenerative changes of the cervical spine has been productive of neurologic impairment of the right upper extremity that results in disability analogous to no more than mild incomplete paralysis of the upper radicular group (fifth and sixth cervicals); however the preponderance of the evidence shows that the disability is not productive of more than moderate incomplete paralysis.

12.  The Veteran's herniated nucleus pulposus, C5-C6, and degenerative changes of the cervical spine has been productive of neurologic impairment of the left upper extremity that results in disability analogous to no more than mild incomplete paralysis of the upper radicular group (fifth and sixth cervicals); however the preponderance of the evidence shows that the disability is not productive of more than moderate incomplete paralysis.

13.  The preponderance of the competent and credible evidence of record does not show that at any time during the pendency of the appeal the Veteran's erectile dysfunction is productive of more than active erectile dysfunction controlled by medication and is not productive of a penile deformity.

14.  The preponderance of the competent and credible evidence of record does not show that at any time during the pendency of the appeal the Veteran's muscle tension headaches are productive of characteristic prostrating attacks averaging once a month over the last several months.

15.  The preponderance of the competent and credible evidence of record does not show that at any time during the pendency of the appeal the Veteran's varicose veins of the right lower extremity is productive of intermittent edema of an extremity or aching or fatigue in a leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery.

16.  The preponderance of the competent and credible evidence of record does not show that at any time during the pendency of the appeal the Veteran's varicose veins of the left lower extremity is productive of intermittent edema of an extremity or aching or fatigue in a leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery.

17.  The preponderance of the competent and credible evidence of record does not show that at any time during the pendency of the appeal the Veteran's hypertension is manifested by diastolic pressure that is predominantly 110 or more; or by systolic pressure that is predominantly 200 or more. 

18.  The preponderance of the competent and credible evidence of record does not show that at any time during the pendency of the appeal the Veteran's gastroesophageal reflux disease is productive of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.

19.  The preponderance of the competent and credible evidence of record does not show that at any time during the pendency of the appeal the Veteran's irritable bowel syndrome is productive of severe manifestations with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress

20.  The predominant disability picture for the Veteran's digestive disorders, i.e., the combined impact of his GERD and irritable bowel syndrome, shows that he suffers from frequent bowel movements, with diarrhea; indigestion; and heartburn.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated in service and may not be presumed to have been so incurred; nor is it proximately due to service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1154(a), 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

2.  Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).

3.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2011).

4.  Rheumatoid arthritis of the hands and feet was not incurred in or aggravated in service and may not be presumed to have been so incurred; nor is it proximately due to service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1154(a), 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

5.  The criteria for a compensable disability rating for residuals of fracture of the left 4th finger have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5227, 5230 (2011).

6.  The criteria for a compensable disability rating for bilateral plantar fasciitis have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Codes 5299-5276 (2011).

7.  The criteria for a 20 percent disability rating for herniated nucleus pulposus, C5-C6, and degenerative changes of the cervical spine have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5235-5243 (2011).

8.  The criteria for a disability rating in excess of 20 percent for degenerative disc disease, L5-S1 have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5235-5243 (2011).

9.  The criteria for a disability rating in excess of 10 percent for peripheral neuropathy, right lower extremity, associated with degenerative disc disease, L5-S1, have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2011).

10.  The criteria for a disability rating in excess of 10 percent for peripheral neuropathy, left lower extremity, associated with degenerative disc disease, L5-S1, have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2011).

11.  The criteria for a separate 20 percent disability rating for right upper extremity radiculopathy associated with cervical spine disability have been met effective January 1, 2007.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8510 (2011).

12.  The criteria for a separate 20 percent disability rating for left upper extremity radiculopathy associated with cervical spine disability, have been met effective January 1, 2007.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8510 (2011).

13.  The criteria for a compensable disability rating for erectile dysfunction have not been met.   38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.31, 4.115b, Diagnostic Code 7522 (2011).

14.  The criteria for a disability rating in excess of 10 percent for muscle tension headaches have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.124a, Diagnostic Code 8100 (2011).

15.  The criteria for a compensable disability rating for varicose veins of the right lower extremity have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.110, Diagnostic Code 7120 (2011).

16.  The criteria for a compensable disability rating for varicose veins of the left lower extremity have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.110, Diagnostic Code 7120 (2011).

17.  The criteria for a disability rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.104, Diagnostic Code 7101 (2011).

18.  The criteria for an overall 30 percent evaluation for the Veteran's digestive disorders have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.111, 4.114, Diagnostic Codes 7319, 7346.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

VA's duty to notify was satisfied by way of letters sent in February 2007 and January 2010.  Those letters fully addressed the notice elements.  Specifically, such letters in combination informed the Veteran of what evidence was required to substantiate his rating claims and of his and VA's respective duties for obtaining evidence.  The RO has also provided adequate notice of how disability ratings and effective dates are assigned.  

VA has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The Board finds that all necessary development has been accomplished and the Board will proceed with appellate review.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, and VA and private treatment records.  

The Veteran was afforded VA examinations regarding the claims on appeal.  The Board finds that such VA examinations and opinions obtained are in combination adequate to decide the issues as they include examination and are predicated on a review of the complete record, to include the Veteran's service and post-service treatment records.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and in combination, provided a complete rationale, relying on and citing to the records reviewed.  The Board thus concludes that findings from these examinations are adequate for the purposes of deciding the appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b) (2011).

If a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis, diabetes, or an organic disease of the nervous system to include if manifested by hearing loss or tinnitus, becomes manifest to a degree of 10 percent within one year from date of termination of such service, then such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).  There is no evidence of a psychosis in this case.

Additionally, under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 
In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case. A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran. See id. at 303-04. 

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis. The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight. In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. At 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

A.  Diabetes Mellitus

Review of the competent evidence on file shows no diagnosis of diabetes mellitus.  Review of the VA and private treatment records' problem lists as well as treating diagnoses do not include diabetes mellitus.  At the time of the December 2007 VA examination, the Veteran reported that type 2 diabetes was diagnosed in May 2006, and that prior to that he had blood sugar of 110-111.  He reported he was currently taking nothing for this regularly.  Following diagnostic testing, the examiner concluded with a finding that the Veteran did not have diabetes.  

Notably, private treatment records dated during service in July 2006 and October 2006 contain serum glucose test findings, within the reference range for normal in July, and slightly higher (111 mg/dL),) than the normal range of 70 to 110 blood glucose in October.  Additional testing in October 2006 contains notation of "non-diabetic range."  VA treatment records dated in April and September 2009 contain blood glucose test findings of 106 and 104 mg/dL, respectively.  The September 2009 record indicated that the finding was outside of the reference range of 65 to 100 mg/dL, but that the fasting blood sugar was "close enough to normal."

An elevated blood glucose level is not a disability for which VA compensation benefits are payable, rather a laboratory result and is not, in and of itself, a disability.  See Schedule for Rating Disabilities; Endocrine System Disabilities, 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  Further, the term "disability," as used for VA purposes, refers to a condition resulting in an impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Here, none of the medical evidence shows that the Veteran was diagnosed as having diabetes mellitus.  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  As high blood glucose  is a laboratory result and does not represent a disability in and of itself, the Board finds that service connection here for diabetes mellitus must be denied.  Id.  In light of the foregoing, because the preponderance of the evidence is against the claim, service connection must be denied for diabetes mellitus. 

B.  Bilateral Hearing Loss and Tinnitus

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385; see also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).  

With audiological examinations, the threshold for normal hearing is from 0 decibels (dB) to 20 dB; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  However, unless a hearing loss as defined under 38 C.F.R. § 3.385 is shown, VA may not grant service connection for hearing loss.  

The law provides that a Veteran who served during a period of war, or during peacetime service after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination. 38 U.S.C.A. §§ 1111, 1132.  

Here, on a medical history form at the time of an August 1982 pre-induction examination, the Veteran checked that he had ear trouble.  The reviewing examiner noted that the Veteran had a history of left ear hearing loss.  The August 1982 enlistment examination report shows that when hearing was measured, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
10
15
LEFT
20
25
40
40
45

Service treatment records show that when hearing was measured in November 1983, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
40
20
25
LEFT
25
35
50
50
65

Service treatment records show that the Veteran underwent an audiology consultation in November 1983 for hearing loss in the right and left ears, resulting in an H-3 profile for hearing loss.  The consultation report refers to the above audiology testing that month.  The Veteran reported that he had occasional tinnitus.  The assessment was bilateral sensorineural hearing loss, left more than right side.

Within a few months prior to the Veteran's December 2006 retirement from service, private treatment records show that hearing was measured in May 2006, when pure tone thresholds, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
45
50

LEFT
30
40
55
60
 

The provider commented that the Veteran had decreased hearing that was worse on the left side; and that the Veteran had tinnitus.

The Veteran was afforded a VA examination in December 2007.  The examiner noted that audiograms at entrance and retirement from service show significant sensorineural hearing loss bilaterally.  The VA examiner stated that the report from the medical examination at the Veteran's entrance to service (August 1982), stated "occasional tinnitus."  During the December 2007 VA examination the Veteran reported a history of service noise exposure from aircraft in his vicinity on the Air Force base; flying aircraft; and small arms fire during weapons qualifications.  He reported that his military occupation working with computers in a command center office exposed him to minimal noise.  He denied any civilian occupational or recreational noise exposure.  He reported having recurrent bilateral tinnitus present weekly, for the past five to ten years or perhaps longer.  When hearing was measured at that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
45
40
55
LEFT
25
40
55
60
60 

The report contains a diagnosis of: hearing within normal limits to moderately-severe high frequency sensorineural hearing loss in the right ear; hearing within normal limits to severe high frequency sensorineural hearing loss in the left ear; and bilateral tinnitus.

The examiner commented that the Veteran entered service with a significant sensorineural hearing loss bilaterally as well as tinnitus.  The examiner further commented that a comparison of the entrance examination audiogram with that of the present examination showed a significant decline in the right ear hearing but not in the left ear hearing.  The examiner opined that the Veteran had limited noise exposure during his service.  

Based on the foregoing, the examiner opined that it was not at least as likely as not (less than fifty percent probability) that the decline in the right ear hearing was a result of service, but rather was more likely a natural progression of his pre-existing hearing loss.  The examiner further stated that the Veteran entered service with tinnitus, and it was not at least as likely as not that the tinnitus was related to his service.

On review of the competent and probative evidence as summarized above and evaluated below, the Board finds that on affording the Veteran's bilateral hearing loss and tinnitus claims the benefit of the doubt, the Veteran is entitled to service connection for these claimed disabilities.

It should first be noted that the August 1982 audiology findings are consistent with criteria under 38 C.F.R. § 3.385 for left ear hearing impairment to be considered a disability for VA purposes.  As such, there is no presumption of soundness at service entry with respect to the left ear hearing loss condition.  38 U.S.C.A. § 1111; see also Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004); Crowe v. Brown, 7 Vet. App. 238 (1994).   

These findings, however, do not show a right ear hearing loss disability at the time of entry to service pursuant to 38 C.F.R. § 3.385, even though the threshold levels higher than 20 dB indicate some degree of hearing loss.  The August 1982 report of medical history and report of medical examination also show no indications of any reported history or findings of tinnitus, in contrast to the statements of the examiner at the December 2007 VA examination.  As such, there is a presumption of soundness at service entry with respect to any right ear hearing loss condition and any tinnitus.

Preexisting Left Ear Hearing Loss

If a pre-existing disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F.3d at 1096.  A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service. 38 C.F.R. § 3.306(b).

Having shown that the Veteran's left ear hearing loss disability pre-existed service, the next step is to determine if the Veteran's pre-existing disability was aggravated in service.  The Veteran's service treatment records show that the Veteran's left ear hearing loss met the criteria for disability for purposes of VA benefits at the time of the August 1982 audiology test.  As reflected in the May 2006 audiology test findings, there was an increase in disability during that period of service between these two examinations.  

In fact, there was a significant change in the recorded pure tone threshold levels for the left ear over the course of the Veteran's period of service, reflecting a significant worsening of the left ear hearing loss.  Notably, the May 2006 audiology test report shows that no findings were recorded for either ear at 4000 Hertz.  Nonetheless, an analysis of the remainder of the May 2006 pure tone threshold findings at each Hertz level shows that on a percentage basis, there was a significant change/worsening between August 1982 and May 2006.  Between those dates, the pure tone thresholds increased at each Hertz level, ranging from a 38 percent increase at 2000 Hz, to a 60 percent increase at the 3000 Hertz level.  

Although the December 2007 VA examiner found a significant decline in the right ear hearing but not in the left ear hearing, on a percentage change basis, the two sides had similar rates of decline at 500 and 1000 Hertz (50 percent difference at each).  Although the rate of decline in percentage terms was more significant for the right ear at the 2000 and 3000 Hz levels, the decline in the left side hearing was still high, changing from 40 to 55 dB at 2000 Hz, and from 40 to 60 dB at 3000 Hz, or in percentage terms, a change of 38 percent and 50 percent, respectively. 

Based on the foregoing, despite the VA examiner's opinion to the contrary-that there was no significant decline in the left ear hearing-the Board finds that there is no clear and unmistakable evidence that the increase in disability was due to the natural progress of the disease.  In light of the in-service decline in left ear hearing, and the Veteran's report of increased symptoms, there is a presumption of aggravation of the left ear hearing condition.  See Horn v. Shinseki, 25 Vet. App. 231 (2012).  Here, with the medical evidence showing that the left ear hearing loss progressed during service as discussed above, and post-service evidence demonstrating the same left ear hearing loss disorder, the Board finds that service connection for the left ear hearing loss component of the bilateral hearing loss service connection claim is warranted.  

Right Ear Hearing Loss and Tinnitus

With respect to the right ear hearing, as noted above, there was some hearing loss shown at the beginning of service, however, at that time the Veteran's right ear hearing loss was not productive of a right ear hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  Such disability did not preexist service.  During the course of the Veteran's over 24 year career in the Air Force, his right ear hearing significantly declined, meeting VA criteria to be considered a disability under 38 C.F.R. § 3.385 during service.  

Service treatment records do not show that the Veteran's tinnitus preexisted service.  The pre-induction examination report does not reflect that tinnitus was noted on entry.  Service treatment records and private treatment records dated later during the Veteran's period of service record that the Veteran reported tinnitus during service.  The Veteran is competent to report on such symptoms and given the reports were made during the course of treatment, the Board finds the Veteran's statements to be credible and probative as to the start of the tinnitus condition during service and the continuation of the symptomatology since service.

On the question of an etiological nexus of the claimed hearing loss and tinnitus with service, the Board finds the Veteran's report of being exposed to military-related noise from aircraft close by on the Air Force base, flying aircraft, and small arms fire during weapons qualifications, to be credible and a cogent argument on the matter.  Because the medical evidence shows that the right ear hearing loss and tinnitus disabilities were first noted in treatment records during service, and post-service evidence demonstrating the same right ear hearing loss disorder and tinnitus present, the Board finds that service connection for that component of the claim is warranted. 

In sum, based on the foregoing, service connection is warranted for bilateral hearing loss and tinnitus.

C.  Rheumatoid Arthritis of the Hands and Feet

Review of the competent evidence on file shows no diagnosis of rheumatoid arthritis of the hands or feet.  Notably, as discussed in other parts of this decision, there are symptomatologies involving the upper and lower extremities, associated with service-connected cervical and lumbar spine radiculopathy, or associated with service-connected right and left hand finger disabilities and bilateral fasciitis, involving the feet.  There is no evidence, however, of any rheumatoid arthritis, or any non-rheumatoid  arthritis, involving the hands or feet otherwise. 

Review of the VA treatment records' problem lists as well as treating diagnoses do not include rheumatoid arthritis.  At the time of the December 2007 VA examination, based on review of all prior medical records including service treatment records and private treatment records dated during service, the examiner made findings that there was no evidence of inflammatory arthritis.  The examination report concluded with a diagnosis of (1) multi-joint mild to moderate arthritis, and (2) "no lab supporting positive rheumatoid factor."  In an October 2008 addendum to the December 2007 VA examination, the examiner responded to a query, stating that the Veteran did not have rheumatoid arthritis, and that the December 2007 examination report should have read "no lab supporting rheumatoid arthritis."

Notably, private treatment records dated during service contain problem lists of various conditions that sometimes include notations of "arthritis, rheumatoid, systemic NEC (not elsewhere classified).  However, all associated laboratory reports for arthritis survey show the rheumatoid factor to be negative for rheumatoid arthritis.  As such, the preponderance of the competent and credible evidence shows that the Veteran does not have rheumatoid arthritis.

In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  As rheumatoid arthritis of the hands or feet have not been shown by competent evidence to be present, the Board finds that service connection for that disability must be denied. Id; see also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In light of the foregoing, because the preponderance of the evidence is against the claim, service connection must be denied for rheumatoid arthritis of the hands and feet.

III.  Disability Rating Claims

A.  Law Generally Applicable to Rating Claims

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

The Veteran's disability rating claims on appeal are from decisions granting service connection and assigning initial disability ratings for those disabilities.  In appeals of the initial assignment of a disability rating, the rating is to consider the severity of the disability during the entire period from the initial assignment of the disability rating to the present time. Fenderson v. West, 12 Vet. App. 119 (1999).

More recently, however, the Court has held that even in a claim for an increase in the level of an already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation during the period from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus in deciding the claims below, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record. 

On evaluating the condition of a service-connected disability, if it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, then 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, if any symptoms cannot be distinguished as between service-connected and nonservice-connected symptomatology, the Board will consider both as service-connected disability.  Id.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the primary concern is the present level of disability, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record. 

VA regulations require that disability evaluations be based upon the most complete evaluation of the condition that can be feasibly constructed with interpretation of examination reports, in light of the whole history, so as to reflect all elements of the disability.  Medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  

The Veteran's statements describing the symptoms of his service-connected disabilities are deemed competent evidence.  38 C.F.R. § 3.159(a)(2) (2011).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  

The following paragraphs specifically apply to claims in which evaluating joint disabilities are rated on the basis of limitation of motion.  VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  Application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis and when raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

More recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  

Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The Court has held that when rating spine disabilities, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2011).  

B.  Analyses of Rating Claims

In addition to the above law generally applicable to disability rating claims, additional rules specifically applicable to the evaluation of the disabilities on appeal and analyzed below are contained in the following sections.

The Board has reviewed the pertinent competent evidence of record throughout the appeal period.  The evidence of record includes Service treatment records, VA and private treatment records, and the reports of VA examinations.  The treatment records do not contain evidence materially inconsistent with the evidence contained in the comprehensive VA examination reports; where they do, this is discussed.  

1.  Residuals of Fracture, Left 4th Finger

During a December 2007 VA examination, the Veteran reported that he had a limited range of motion of the left 4th finger with fixation in the flexion of the distal interphalangeal joint, but he was not limited in function overall.  On range of motion study, the range of motion of the proximal interphalangeal joint of the 4th finger of the left hand showed flexion from 10 to 50 degrees in both active and passive motion without pain but restriction as there was fixation at 10 degrees.  The examiner summarized the examination, commenting that there was no impaired strength or dexterity of the hand, and there was mild fixation of the MIP of the 4th digit of the left hand and an inability to bend completely to a fist unless manually manipulated.  There was no gap between any finger and the proximal transverse crease of the hand on maximal flexion of the finger.

The report contains a diagnosis of (1) history of left hand 4th finger fractured middle phalanx joint, (2) status post middle phalanx OR without fixation; and (3) mild limitation of the MIP (metacarpal interphalangeal) joint, left hand 4th digit.  The examiner opined that condition had no significant effects on the Veteran's usual occupation, and no effects on usual daily activities.

The residuals of fracture of the left 4th finger is currently evaluated as zero percent disabling, under 38 C.F.R. § 4.71a, Diagnostic Code 5230.  Under that code any limitation of motion of the ring or little finger warrants a zero percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5230.  This is the maximum rating for that condition.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5227, unfavorable or favorable ankylosis of the ring or little finger also warrants a zero percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5227.  This is the maximum rating for that condition.  

The Veteran is already receiving the maximum schedular rating available under Diagnostic Code 5227 or 5230.  Therefore a higher rating under these codes is not available.  Since the Veteran is receiving the maximum schedular rating available under Diagnostic Code 5227 or 5230, the Board has considered the Veteran's finger disability under other pertinent criteria, but finds none that would avail the Veteran of a higher rating.  Higher ratings are assignable only with involvement of pathology of other fingers.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5224-5226, 5228, 5229.  There is no indication in the evidence of a condition such that evaluation as amputation should be considered, or of resulting limitation of motion of other digits or interference with overall function of the hand.  See Note following 38 C.F.R. § 4.71a, Diagnostic Code 5227

Thus, even if the evidence noted decreased range of motion in the Veteran's left 4th finger, such a disability still only warrants a non-compensable rating under Code 5230.   In light of any complaints of pain in his left finger, the Board has considered whether a compensable rating is necessary for functional loss due to flare-ups, pain, fatigability, incoordination, pain on movement, and weakness.  Pain on movement was not noted in the evidence on file, and nonetheless, such subjective complaints would be contemplated by the current non-compensable rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-7.  Thus, even considering the Veteran's pain and functional loss a compensable rating is not warranted because there is no compensable schedular evaluation available for limitation of motion of the fourth finger.  Cf. Burton.

There is simply no basis upon which to grant a compensable rating for the Veteran's residuals of fracture, left 4th finger.  Staged ratings are not warranted, as there appears to be no identifiable period on appeal during which the disability manifested symptoms meriting a compensable disability rating. The preponderance of the evidence therefore is against the Veteran's claim for a higher rating, and the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b).

2.  Plantar Fasciitis

At a December 2007 VA examination the Veteran reported that his plantar fasciitis had gone away since he stopped running.  The report contains a diagnosis of bilateral plantar fasciitis, resolved.  The examiner commented that the condition had no significant effects on the Veteran's usual occupation, but had effects on his usual daily activities to the extent that there were severe effects for exercise and sports, in that he has to avoid them to avoid symptomatic plantar fasciitis, and moderate effects on recreation, but no effects on other activities listed.

The Veteran's service-connected plantar fasciitis is currently evaluated as zero percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5276, reflecting evaluation based on criteria for an analogous condition of acquired flatfoot.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5276, acquired flatfoot, a noncompensable rating is assigned when symptoms are mild and relieved by a built-up shoe or arch support.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2011).  A 10 percent rating contemplates moderate flatfoot with weight-bearing over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  Id.  A 10 percent rating is assigned whether the disability is bilateral or unilateral.  Id.  Higher evaluations are assigned for more severe symptoms.  Id.

Essentially, as reported by the Veteran and diagnosed in the December 2007 VA examination, his plantar fasciitis had gone away since he stopped running, and had resolved.  On that basis, the preponderance of the evidence is against a finding that the Veteran's plantar fasciitis is productive of more than mild symptoms relieved by a built-up shoe or arch support or that he has a moderate foot disability, so as to warrant a compensable rating under Diagnostic Codes 5276 or 5284.

In considering the applicability of other potentially relevant diagnostic codes, the Board has reviewed all criteria pertaining to the ankle and foot, and finds that Diagnostic Codes 5270, 5272, 5273, 5274, 5277, 5278, 5279, 5280, 5281, 5282, and 5283, are not applicable in this instance, as the medical evidence clearly does not show that the Veteran has any of the following associated conditions, respectively: ankylosis of the ankle; ankylosis of the subastragalar or tarsal joint; malunion of the os calcis or astragalus; astragalectomy; bilateral weak foot; acquired pes cavus; Morton's disease; unilateral hallux valgus; severe unilateral hallux rigidus; hammertoe; and malunion or nonunion of the tarsal or metatarsal bones.  38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272-74, 5277-83 (2010).  

3.  Cervical and Lumbar Spine Disabilities

The RO has evaluated the appealed cervical spine and lumbar spine disability ratings under criteria for evaluating the musculoskeletal system.  See 38 C.F.R. § 4.71a.  The RO has evaluated the service-connected (1) herniated nucleus pulposus, C5-C6, and degenerative changes of the cervical spine (10 percent), and (2) degenerative disc disease, L5-S1 (20 percent), both specifically under 38 C.F.R. § 4.71a, Diagnostic Code 5243, which is the spine-related diagnostic code applicable to intervertebral disc syndrome.  

Under VA's Rating Schedule, the applicable criteria for evaluating disability of the spine provide a single set of criteria for rating conditions of the spine, the General Rating Formula for Disease and Injuries of the Spine (General Rating Formula), no matter which spine-related diagnostic code applies.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  

Under VA's Rating Schedule, disabilities of the spine, are to be evaluated under either the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2011).

For diagnostic codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the General Rating Formula for Diseases and Injuries of the Spine applies, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), Diagnostic Codes 5235 to 5243.

Under the General Rating Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id. 

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id.

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.   Id.   

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.   

The notes listed below apply to the General Rating Formula for Diseases and Injuries of the Spine: Note (1) Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  (See also 38 C.F.R. § 4.71a, Plate V).

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months.  A 10 percent rating is warranted when there are incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.

For purposes of evaluation under Diagnostic Code 5243 (Intervertebral Disc Syndrome), an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2011).

If intervertebral disc syndrome is presented in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes, or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (2).

The Veteran seeks a disability rating in excess of 10 percent for his cervical spine disability and in excess of 20 percent for his service-connected lumbar spine disability, during the pendency of the claim beginning from January 1, 2007.    

Consideration of any associated objective neurologic abnormalities is a required part of the evaluation of the cervical and lumbar spine rating claims on appeal.  See Note (1) following 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  Therefore, as part of the current appeal the Board has considered evaluation of any separate objective neurologic abnormalities associated with these spine disabilities in addition to evaluation of the service-connected peripheral neuropathies of the bilateral lower extremities, and erectile dysfunction.  
	
i.  Cervical Spine Disability Evaluation Based on Range of Motion

Because the Veteran's herniated nucleus pulposus, C5-C6, and degenerative changes of the cervical spine, is evaluated as 10 percent disabling, to warrant a rating in excess of that based on range of motion, the evidence must show findings productive of forward flexion of the cervical spine limited to 30 degrees or less; or the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

When VA examined the Veteran in December 2007, the cervical spine had mild spasms in the left paraspinal area.  There was no evidence of spinal ankylosis.  On range of motion study, forward flexion was to 40 degrees, active and passive, without pain; extension was to 10 degrees, active, and 20 degrees passive, with pain at 15; left and right lateral flexion were to 10 degrees, bilaterally, active with pain at 10 degrees; and left and right lateral rotation was to 20 degrees bilaterally with pain at 20 degrees.  

The examination report contains a diagnosis of (1) degenerative disc disease cervical spine; (2) right sided C3-4 neural foramina encroachment from disc protrusion; (3) prominent left sided disc protrusion, C5-6.  The examiner opined that this would result in significant effects on the Veteran's occupation, resulting from decreased manual dexterity, problems lifting, lack of stamina, decreased strength of upper extremity, pain.

On review, the combined range of motion of the cervical spine is not shown to be greater than 170 degrees.  At the December 2007 VA examination, the combined range was no more than 120 degrees.  On that basis, a 20 percent rating is warranted for the cervical spine disability based on range of motion.  

However, a disability rating in excess of 20 percent is not warranted based on range of motion.  None of the medical or other competent evidence on file contains findings productive of forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine, so as to warrant a 30 percent disability rating based on limitation of motion.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243.  

Therefore, based on the foregoing, the evidence is productive of a combined range of motion of the cervical spine not being greater than 170 degrees, warranting a disability rating of 20 percent throughout the appeal period; however such evidence does not provide for a disability rating in excess of 20 percent for the cervical spine disability on the basis of limitation of motion at any time during the appeal period, even with consideration of factors established under DeLuca.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine; Hart v. Mansfield, 21 Vet. App. 505 (2007).

ii.  Lumbar Spine Disability Evaluation Based on Range of Motion

Because the Veteran's degenerative disc disease, L5-S1, is evaluated as 20 percent disabling, to warrant a rating in excess of that based on range of motion, the evidence then must show findings productive of forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, of favorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

As reflected in the findings from the December 2007 VA examination report and the remainder of the medical evidence on file, neither of these conditions are shown to be met, even with consideration of factors under Deluca.  During the VA examination forward flexion was to 45 degrees, and there is no evidence of any ankylosis of the thoracolumbar spine.

When VA examined the Veteran in December 2007, the thoracolumbar spine had mile spasms in the piriformis, gluteal, and latissimus dorsi.  There was no evidence of spinal ankylosis.  On range of motion study, forward flexion was to 45 degrees, active and 50 degrees passive, with pain at 45 degrees; extension was to 15 degrees, active and passive, with pain at 15; left and right lateral flexion were, respectively, to 25 and 20 degrees, active, and to 30 and 25 degrees, passive, with pain at 25 and 20 degrees; and left and right lateral rotation was to 30 degrees bilaterally, active and passive, with pain at about 25 degrees.  

The examination report contains a diagnosis of (1) degenerative disc disease lumbar spine; (2) paracentral disc bulge L5-S1; and (3) L1-2 paracentral disc bulge.  The examiner opined that this would result in significant effects on the Veteran's occupation, resulting problems lifting and carrying, lack of stamina, decreased strength of lower extremity, and pain.

In sum, a disability rating in excess of 20 percent is not warranted for the lumbar spine disability based on range of motion.  None of the medical or other competent evidence on file contains findings productive of forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, of favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243.  

Such evidence does not provide for a disability rating in excess of 20 percent for the lumbar spine disability on the basis of limitation of motion at any time during the appeal period, even with consideration of factors established under DeLuca.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine; Hart v. Mansfield, 21 Vet. App. 505 (2007).

iii.  Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

The evidence does not show any extent of incapacitating episodes that would warrant an evaluation on that basis in excess of 20 percent, for either the cervical spine disability or lumbar spine disability.  None of the evidence is productive of incapacitating episodes totaling at least four weeks in the last year.  When VA examined the Veteran in December 2007, the Veteran reported he was currently employed as a saloon business owner, and had lost two weeks from work in the previous 12 month period due to physical ailments identified as headaches and back pains.  

None of the evidence shows that for any part of the appeal that there are incapacitating episodes of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician totaling at least four weeks so as to warrant a disability rating of 40 percent.  38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2011).  

iv.  Cervical Spine and Lumbar Spine Disability Evaluations Based on Associated Neurological Symptoms

As provided in Note (1), the Board is directed to evaluate any associated objective neurological abnormalities under an appropriate diagnostic code.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243.  

In this regard, at a December 2007 VA examination, the examiner made findings of "mildly positive Phalen's and reverse Phalen's for carpal tunnel syndrome, although motions of the neck and checking response in the distal upper extremities seem to show a more nerve root impingement pattern."  After examination, the diagnosis was "mild peripheral neuropathy secondary to cervical and lumbar spinal nerve root impingement," which the examiner associated with decreased strength of the upper extremity.  Thus, there is competent evidence of right and left upper extremity symptoms reflecting radiculopathy associated with the cervical spine disability.  There is no competent medical evidence that specifically refutes this finding.
These bilateral upper extremity neuropathies associated with the cervical spine disability are evaluated under the appropriate diagnostic code in sections below.

In an August 2008 rating decision-appealed as to the initial ratings assigned-the RO has already determined that the following disabilities are service-connected and associated with the low back disability:  (1) peripheral neuropathy, right lower extremity, associated with degenerative disc disease, L5-S1, evaluated as 10 percent disabling; (2) peripheral neuropathy, left lower extremity, associated with degenerative disc disease, L5-S1, evaluated as 10 percent disabling; and (3) erectile dysfunction, evaluated as noncompensably disabling (zero percent rating).  These service-connected disabilities associated with the lumbar spine disability are evaluated under appropriate diagnostic codes in sections below.

Service connection is not in effect for any other neurologic pathology associated with the Veteran's herniated nucleus pulposus, C5-C6, and degenerative changes of the cervical spine or the degenerative disc disease, L5-S1.  Further, other than as just discussed above, the Veteran has not claimed, and the record does not show competent evidence of any other neurogenic pathology associated with either the cervical or lumbar spine disabilities.  

Review of the December 2007 VA examination shows that there is no indication of any other neurologic abnormalities associated with the cervical or lumbar spine disabilities.  On review of symptoms, the Veteran reported no indications of other neurological abnormalities to be associated with the cervical or lumbar spine.  None of the clinical record contains evidence so as to warrant a separate disability rating for any other associated objective neurological abnormalities under an appropriate diagnostic code.  Id.  

Other than the peripheral neuropathies of each extremity associated with the cervical or lumbar spine, and the erectile dysfunction, discussed above, there is no medical evidence or claim that any other neurologic abnormality is associated with the cervical or lumbar spine disabilities as radiculopathy, including such abnormalities as bowel or bladder incontinence.  None is shown to be a part of a radiculopathic condition associated with the cervical spine or lumbar spine disabilities.  

Based on the foregoing, the preponderance of the evidence is against a finding of any other neurologic abnormalities being associated with the service-connected cervical or lumbar spine disabilities so as to warrant a separate evaluation on that account-other than the following, which are evaluated in the sections below: (1) right upper extremity radiculopathy associated with the cervical spine disability; (2) left upper extremity radiculopathy associated with the cervical spine disability; (3) peripheral neuropathy, right lower extremity, associated with degenerative disc disease, L5-S1; (4) peripheral neuropathy, left lower extremity, associated with degenerative disc disease, L5-S1; and (5) erectile dysfunction. 

a.  Peripheral Neuropathy of Extremities

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 (2011).  The maximum rating which may be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 (2011).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a (2011).  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor. Id.  The use of terminology such as "mild," "moderate" and "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6.

1.  Associated Upper Extremity Neurologic Symptoms

Diagnostic Code 8510 provides the rating criteria for paralysis of the upper radicular group (5th and 6th cervicals), and therefore, neuritis and neuralgia of that nerve.  38 U.S.C.A. § 4.124a, Diagnostic Code 8510 (2011).  Complete paralysis of the upper radicular group, which is rated as 70 and 60 percent disabling for the major and minor sides, respectively, contemplates all shoulder and elbow movements lost or severely affected, hand and wrist movements not affected.  Id.  

For incomplete paralysis of major/minor sides, a disability rating of 20/20, 40/30, or 50/40 percent is assignable for mild, moderate, or severe symptoms, respectively.  Id.  Diagnostic Code 8610 refers to neuritis and Diagnostic Code 8710 refers to neuralgia, of the upper radicular group.

During a December 2007 VA examination the Veteran reported no significant complaints regarding the upper extremities with respect to neurological symptoms.  On neurologic examination, there was no sensory loss or motor loss, and deep tendon reflexes were 2+ for triceps and biceps.  There was no evidence of muscle atrophy.  The examiner described the condition as mild, and the pertinent diagnosis was mild peripheral neuropathy secondary to cervical spinal nerve root impingement.  

The report of a January 2008 VA new patient consultation shows that the Veteran reported having numbness of the hands.

The Veteran is competent to provide evidence regarding the radicular-like symptoms in the bilateral upper extremities, and as to the level of severity of pain or numbness he perceives in these extremities.  38 C.F.R. § 3.159(a)(2).  The findings described in the VA examination reports discussed above are not inconsistent with the Veteran's complaints.  

The medical findings consist predominantly of sensory involvement on both sides.  There is no evidence of any atrophy, or other such organic changes of these upper extremities.  The involvement is wholly sensory and are productive of no more than mild symptoms-as motor strength and sensation are essentially normal.  Therefore, the Board finds that with respect to the left and right sides, the description of pertinent findings on file are productive of mild incomplete paralysis in both the right and left upper extremities.  On that basis, the Board finds that the competent evidence of record warrants separate disability ratings of 20 percent for each of the right and left upper extremity radiculopathies, and no more.  The preponderance of the evidence is against assigning a disability rating in excess of 20 percent for either the right or left upper extremities' radiculopathy associated with the cervical spine disability.  The symptoms of the right and left upper extremity radiculopathies associated with the cervical spine disability each reflect symptoms productive of no more than mild incomplete paralysis.  See 38 U.S.C.A. § 4.124a, Diagnostic Code 8510.  The lay and medical evidence as discussed above does not show that the impairment of either upper extremity is productive of more than mild incomplete paralysis of the upper radicular group of nerves (fifth and sixth cervicals).  

The Board finds that the 20 percent disability rating is warranted for each upper extremity radiculopathy throughout the appeal period from date of submission of claim on January 1, 2007.  

2.  Associated Lower Extremity Neurologic Symptoms

The Veteran's peripheral neuropathy, right lower extremity, associated with degenerative disc disease, L5-S1, and his peripheral neuropathy, left lower extremity, associated with degenerative disc disease, L5-S1, are each currently evaluated as 10 percent disabling effective from January 1, 2007.  

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore, neuritis and neuralgia of that nerve.  38 U.S.C.A. § 4.124a, Diagnostic Code 8520.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.

Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id.  Diagnostic Code 8620 refers to neuritis of the sciatic nerve and Diagnostic Code 8720 refers to neuralgia of the sciatic nerve.
 
During a December 2007 VA examination, the Veteran reported he had no weakness or paralysis.  He reported he had paresthesias; and he reported radiculopathy of the bilateral lower extremities down to the knees, with numbness.  He had no history of poor coordination.  On neurological examination, there was no motor loss or sensory los, and deep tendon reflexes for the knee jerk and ankle jerk were both 2+, bilaterally.  The diagnosis was mild peripheral neuropathy secondary to lumbar spinal nerve root impingement associated with radiculopathy of the bilateral lower extremities.

The report of a January 2008 VA new patient consultation shows that the Veteran reported having numbness of the feet.

The foregoing disability picture as to each lower extremity is shown to be productive of no more than mild incomplete paralysis for the period from January 1, 2007.  Therefore, a disability rating in excess of 10 percent is not warranted for the period from January 1, 2007 for the peripheral neuropathy, right lower extremity, associated with degenerative disc disease, L5-S1, or the peripheral neuropathy, left lower extremity, associated with degenerative disc disease, L5-S1.  The preponderance of the competent evidence is against a finding for the left or right side that the condition is productive of a moderate or worse condition, so as to warrant a 20 percent disability rating under Diagnostic Code 8520, for either side of the lower extremities.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.    

The Veteran is competent to provide evidence regarding the radicular-like symptoms in the left and right lower extremities, and as to the level of severity of pain or numbness he perceives in the lower extremities.  38 C.F.R. § 3.159(a)(2).  The findings described in the VA examination report discussed above are consistent with the Veteran's complaints of radicular symptoms originating from the lumbosacral spine area into the left or right lower extremity.

As discussed above, however, the medical findings are shown to consist essentially of only sensory involvement.  Further, there is no evidence of any significant atrophy, or other such organic changes of the lower extremities.  The involvement is primarily sensory, and have been described by the VA examiner as mild.  On that basis, the Board finds that the evidence is productive of disability analogous to mild incomplete paralysis for the period from January 1, 2007, for both lower extremities.  The preponderance of the evidence is against granting a disability rating greater than 10 percent for the left or right lower extremity, for neurologic manifestations associated with the lumbar spine disability at any time during the period beginning from January 1, 2007.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8520.  

b. Erectile Dysfunction

The Veteran's erectile dysfunction is currently evaluated as zero percent disabling pursuant to evaluation under 38 C.F.R. § 4.115b, Diagnostic Code 7522.  He is also in receipt of special monthly compensation under 38 U.S.C.A. § 1114, subsection (k) and 38 C.F.R. § 3.350(a) on account of loss of use of a creative organ, effective from January 1, 2007, which is the maximum level of special monthly compensation for loss of use of a creative organ.  See 38 U.S.C.A. § 1114, subsection (k); 38 C.F.R. § 3.350(a).

Erectile dysfunction is rated by analogy, to "penis, deformity, with loss of erectile power" under 38 C.F.R. § 4.115b, Diagnostic Code 7522.  See 38 C.F.R. § 4.20 (2011).  Under that code, the Rating Schedule provides a 20 percent rating for deformity of the penis with loss of erectile power.  

At a December 2007 VA examination, the Veteran reported having had erectile dysfunction for four years with symptoms of not being able to maintain and achieve erection, but that Cialis helps in this regard.  On review of systems, the examiner recorded that there was no history of erectile dysfunction, or other genitourinary conditions such as genital lesions, urethral discharge, or urinary problems.  On genitourinary examination, all findings were normal including examination of the penis.  The report contains a diagnosis of erectile dysfunction secondary to stress performance or lumbar/sacral nerve impingement or both.  The examiner opined that the erectile dysfunction had no significant effects on the Veteran's occupation and no effects on his usual daily activities.  The examiner stated that without Cialis, the Veteran's sexual drive and relationship with his spouse could be difficult. 

An April 2009 VA primary care note contains a notation that Cialis had worked, but that recent Viagra at 50 mg. works better.

In this case, the diagnosis was in effect, erectile dysfunction, active, controlled by Cialis.  The medical evidence does not show that the Veteran has a penile deformity and he has not contended otherwise.  If the criteria for a compensable rating under a diagnostic code are not met, as here, then a noncompensable rating is awarded.  See 38 C.F.R. § 4.31 (2011).  Hence, a compensable disability rating may not be assigned for erectile dysfunction under relevant diagnostic code criteria of 38 C.F.R. § 4.115b, Diagnostic Code 7522.  Based on the foregoing, the preponderance of the competent evidence is against a finding that the condition is productive of criteria so as to warrant a compensable rating.

4.  Muscle Tension Headaches

During a December 2007 VA examination, the Veteran reported that his headaches were worse in the last six months, and the sides of his head were slightly tender.  He estimated the pain to be a 6 on a scale of 10 usually, and he sometimes would get neurovascular (N/V) headaches, which did happened a week before the present examination.  He reported he takes medication for the headaches and that he can wake with headaches.

The examination report contains a diagnosis of (1) migraine headaches and (2) stress induced muscle tension headaches.  The examiner opined that the headaches had significant effects on the Veteran's usual occupation due to decreased concentration, lack of stamina, weakness or fatigue, and pain resulting in increased tardiness and absenteeism.  In an October 2008 addendum to the December 2007 VA examination report, the examiner indicated that the first diagnosis above should be removed, leaving only the diagnosis of stress induced muscle tension headaches, as applicable to the Veteran's headache disability.

The Veteran's muscle tension headaches disability is evaluated as 10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Pursuant to Diagnostic Code 8100, migraine, if there is very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, warrants a 50 percent rating; if there is characteristic prostrating attacks averaging once a month over the last several months, warrants a 30 percent rating; if with characteristic prostrating attacks averaging one in two months over the last several months, warrants a 10 percent rating; and if with less frequent attacks, warrants a zero percent rating.  38 C.F.R. § 4.124(a), Diagnostic Code 8100.  

The medical evidence includes VA and non-VA treatment reports, the findings of which are consistent with those contained in the VA examination report discussed above.  In this case, the competent evidence on file does not show that the Veteran's muscle tension headaches result in symptoms productive of characteristic prostrating attacks averaging once a month over the last several months, so as to warrant a 30 percent rating.  

In this regard, there is no evidence or claim of prostrating attacks of headaches.  The Veteran has not described his headaches such as to be productive of prostrating attacks.  Based on the foregoing, the preponderance of the competent evidence is against a finding that the condition is productive of criteria to warrant a rating in excess of 10 percent.

5.  Bilateral Varicose Veins

During a December 2007 VA examination the Veteran reported that varicose veins had worsened more recently and were on the lower extremities.  He reported that his ankles do swell up.  The Veteran reported that on quick examination he had seen telangiectasia (spider veins) and he had veins pop up in the shower.  The condition was not painful.  On examination of the skin, there were spider angiomata varicose veins present that were barely visible except for bluish tint along the superior aspects of both ankles.  These were non tender, and mildly palpable.  There were no nail abnormalities.  The examiner commented that the Veteran had normal dorsalis pedis pulse and posterior tibial pulse.  The examination report contains a diagnosis of mild varicose veins, bilateral lower legs.  The examiner opined that this had no significant effect on the Veteran's usual occupation, and no effects on his usual daily activities.

The Veteran is assigned a noncompensable rating for varicose veins under Diagnostic Code 7120.  38 C.F.R. § 4.104.  Under Diagnostic Code 7120, a non-compensable disability rating is assigned for asymptomatic palpable or visible varicose veins.  A 10 percent disability rating is assigned for intermittent edema of an extremity or aching or fatigue in a leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery.  A 20 percent rating is warranted for persistent edema, incompletely relieved by elevation of an extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  Higher ratings of 60 and 100 percent are assignable for more severe symptoms.  Note, these ratings are for involvement of a single extremity; if more than one extremity is involved each are evaluated separately and ratings combined.  38 C.F.R. § 4.104, Diagnostic Code 7120 (2011).

In this case, the preponderance of the competent evidence on file is against a finding that the condition of the Veteran's varicose veins of either lower extremity is productive of  intermittent edema of an extremity or aching or fatigue in a leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery.  There is no evidence of any associated edema or aching of the lower extremity.  The Veteran reported that the condition was not painful.  The December 2007 VA examination report contains findings of effusion around the knees, however, this was attributed to bilateral knee pathology unrelated to the varicose veins.  There is no indication of any edema of an extremity attributed to the bilateral varicose veins.  

Based on the evidence of record, the Board finds that a compensable rating for bilateral varicose veins is not warranted for the period in question.  The evidence does not reflect findings productive of intermittent edema of an extremity, or aching or fatigue in a leg after prolonged standing or walking, with those symptoms relieved by elevation of the extremity or compression hosiery.  There is nothing to suggest that the bilateral varicose veins condition otherwise results in a level of impairment consistent with a 10 percent rating.
 
6.  Hypertension

The Veteran's hypertension is currently evaluated as 10 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101.  Under this code, a 10 percent rating is warranted for hypertension for cases in which the diastolic pressure is predominantly 100 (mmHg (millimeters of mercury)) or more; or if the systolic pressure is predominantly 160 or more; or, this is the minimum evaluation for an individual with a history of diastolic pressure of predominantly 100 or more and who now requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.  A 20 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  Id.  A 40 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 120 or more.  Id.  Finally, a 60 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 130 or more.  Id.  

Review of the clinical record does not show that the Veteran's hypertension is productive of diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more, so as to warrant a rating in excess of 10 percent.  Id.

During the December 2007 VA examination the Veteran reported that associated with his hypertension, he had a feeling of flushing and headaches, and chest heaviness.  He reported that since starting medication, that he felt a difference, but the symptoms later returned.  On review of systems, the examination report records that continuous medication was not required for hypertension.  On measurement, the Veteran's blood pressure was recorded as 155/90, 140/85, and 145/80.  The diagnosis was hypertension, and the examiner opined that this had no significant effect on the Veteran's usual occupation, and no effects on usual daily activities.

Review of the VA and private treatment records dated from January 2007 to September 2009 does not show that the Veteran's hypertension is productive of diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  Despite numerous recorded values during this period, on very few occasions do these records show that diastolic pressure is measured to be 110 or more, and there are no occasions when the systolic pressure is recorded as 200 or more.  VA treatment records show that numerous readings in 2008 and 2009 include no instance in which the diastolic pressure approaches 110.  There are approximately two times, and these were during the Veteran's period of service, when private treatment records show that the diastolic pressure was 110 and 112, otherwise the diastolic pressure readings ranged from 70 to 92 in those records.

In sum, based on the evidence on file, entitlement to an evaluation in excess of 10 percent for hypertension is not warranted.  Although the Veteran has been continuously diagnosed with hypertension and was treated with medication during the period on appeal, at no part of the period on appeal have the Veteran's diastolic pressure readings been predominantly 110 or more, or systolic pressure readings been predominantly 200 or more.  Assessments during the appeal period has been "hypertension, controlled."  As such, entitlement to an evaluation in excess of 10 percent disabling for hypertension is not warranted.

7.  GERD and Irritable Bowel Syndrome 

During a December 2007 VA examination, the Veteran reported that his GERD symptoms always have included heart burn (pyrosis), and had now come to the point at which when laying flat he could feel acid running up to where he could taste it.  He reported that when he takes Omperazole regularly he has no heartburn.  He reported he had gained 30 pounds in the last year.  Regarding the Veteran's irritable bowel syndrome, he reported that after eating a meal he has a bowel movement right away, and can have four to five bowel movements a day.

On review of systems, the December 2007 VA examination report noted a history of nausea, vomiting, diarrhea, indigestion, and heartburn (pyrosis); but no history of constipation, hemorrhoids, hernia, abdominal mass or swelling, regurgitation, jaundice, fecal incontinence, dysphagia, hematemesis (vomiting of blood), melena, pancreatitis, gall bladder attacks, or abdominal pain. 

The examination report contains a diagnosis of (1) peptic hyperacidity disease, (2) GERD, and (3) stress related gastritis.  The examiner opined that the GERD had significant effects on the Veteran's usual occupation due to pain, and that he requires constant medication.  

The examination report also contains a diagnosis of irritable bowel syndrome.  The examiner commented that diarrhea was the problem associated with this diagnosis, and that this had significant effects on the Veteran's usual occupation due to lack of stamina, weakness or fatigue, and pain resulting in increased tardiness and absenteeism; proximity to a bathroom was essential.

The Veteran's irritable bowel syndrome and his GERD are each evaluated as 10 percent disabling under criteria of the Rating Schedule for the digestive system at 38 C.F.R. § 4.114, Diagnostic Codes 7319 and 7346, respectively.  There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  38 C.F.R. § 4.113. 

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114. 

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  There are no diagnostic codes that specifically list either irritable bowel syndrome or GERD.  However, the symptoms of irritable bowel syndrome are best contemplated by Diagnostic Code 7319, used for evaluating irritable colon syndrome and the symptoms of GERD are best contemplated by Diagnostic Code 7346, used for evaluating hiatal hernia. 

i.  GERD

Diagnostic Code 7346 (hiatal hernia) assigns a 10 percent evaluation where there are two or more of the symptoms of a 30 percent evaluation with less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2011).  A 30 percent rating for a hiatal hernia is assigned with persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Id.  A 60 percent rating is assigned with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Id.  

VA regulations provide that, for purposes of evaluating conditions in 38 C.F.R. § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year period preceding onset of the disease.  38 C.F.R. § 4.112 (2011).

Review of the competent evidence on file shows that the Veteran's GERD is manifested predominantly by heart burn that is successfully treated with medication.  He reported that when he takes Omperazole regularly he has no heartburn.  He reported he had gained 30 pounds in the last year.  He also reported a history of nausea, vomiting, and indigestion, but no history of regurgitation, or dysphagia.  

The disability picture of the Veteran's GERD does not meet criteria requisite to a disability rating in excess of 10 percent.  Though the Veteran has heartburn without medication, given that the heart burn is successfully treated with medication, the evidence does not show persistently recurrent epigastric distress.  Also, the Veteran reported that he did not have a history of regurgitation or dysphagia.  Further, the Veteran did not report having symptoms consistent with substernal or arm or shoulder pain, and there is no competent evidence that the Veteran's GERD condition is productive of  considerable impairment of health, even though the examiner opined that the GERD had significant effects on the Veteran's usual occupation due to pain, and that he required constant medication to avoid heartburn.  

On comparing the predominant disability picture of the Veteran's GERD as reflected in the medical evidence on file including the Veteran's report, with the diagnostic criteria, the Board finds that the condition more closely approximates the criteria for the current evaluation of 10 percent under Diagnostic Code 7346.  The preponderance of the evidence is against a finding that the GERD condition is productive of "persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health," so as to warrant a 30 percent rating.


ii.  Irritable Bowel Syndrome

Diagnostic Code 7319 (irritable colon syndrome) assigns of a noncompensable evaluation for mild manifestations with disturbances of bowel function with occasional episodes of abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.  A 10 percent evaluation is warranted for moderate manifestations with frequent episodes of bowel disturbance with abdominal distress.  Id.  A maximum 30 percent evaluation is warranted for severe manifestations with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  Id.  

Review of the competent evidence on file shows that the Veteran's irritable bowel syndrome is manifested principally by frequent bowel movements, that are also prompted by eating a meal.  The Veteran also reported a relevant history of diarrhea and indigestion; but he had no constipation, hemorrhoids, abdominal mass or swelling, fecal incontinence, melena, or abdominal pain.  The examiner at the December 2007 VA examination commented that diarrhea was the problem associated with this diagnosis.  On comparing the predominant disability picture of the Veteran's irritable bowel syndrome as reflected in the medical evidence on file and the Veteran's report, with the diagnostic criteria, the Board finds that the condition more closely approximates the criteria for the current evaluation of 10 percent under Diagnostic Code 7319.  

The preponderance of the evidence is against a finding that the irritable colon syndrome condition is productive of severe manifestations with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, so as to warrant a 30 percent rating.  The evidence does not reflect there being constipation or abdominal pain consistent with severe conditions, or more or less constant abdominal distress.  

iii.  Overall severity of the Veteran's digestive disorders

When considering, however, the combined impact of the Veteran's service-connected digestive disorders, in light of the note in 38 C.F.R. § 4.114, which provides that only a single evaluation may be assigned for digestive disorders under the diagnostic code that reflects the predominant disability picture, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a combined 30 percent evaluation for this condition is warranted.  

8.  Conclusions

As to the grants here, in light of Hart v. Mansfield, the Board has considered whether a staged rating is appropriate at any time during the entire period under consideration beyond what is decided here.  In this case, however, the medical evidence associated with the relevant period does not include any that would warrant an evaluation in excess of the rating increase granted here.  See Hart supra.  As such any additional staged ratings are not warranted for that disability.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the comprehensive rating criteria addressing the disabilities on appeal as discussed above contemplate the subject disabilities.  The Veteran has not described any unusual or exceptional features associated with any of these disabilities.  The rating criteria are thus adequate to evaluate the disabilities and referral for consideration of extraschedular rating is not warranted.   

Lastly, the Court has held that a claim for a total disability evaluation based on individual unemployability (TDIU) is part of an increased rating claim when such TDIU claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, the record does not show that the Veteran is unemployed and on that basis a claim for TDIU is not raised.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.


ORDER

Service connection for diabetes mellitus, is denied.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for rheumatoid arthritis of the hands and feet is denied.

A compensable disability rating for residuals of fracture of the left 4th finger is denied.

A compensable disability rating for bilateral plantar fasciitis is denied.

Subject to the law and regulations governing payment of monetary benefits, a 20 percent rating for herniated nucleus pulposus, C5-C6, and degenerative changes of the cervical spine, is granted.

A disability rating in excess of 20 percent for degenerative disc disease, L5-S1, is denied.  

A disability rating in excess of 10 percent for peripheral neuropathy, right lower extremity, associated with degenerative disc disease, L5-S1, is denied.  

A disability rating in excess of 10 percent for peripheral neuropathy, left lower extremity, associated with degenerative disc disease, L5-S1, is denied.  

Subject to the law and regulations governing payment of monetary benefits, a separate 20 percent rating for right upper extremity radiculopathy associated with cervical spine disability, is granted.

Subject to the law and regulations governing payment of monetary benefits, a separate 20 percent rating for left upper extremity radiculopathy associated with cervical spine disability, is granted.

A compensable initial disability rating for erectile dysfunction is denied.  

A disability rating in excess of 10 percent for muscle tension headaches is denied.  

A compensable disability rating for varicose veins of the right lower extremity is denied.  

A compensable initial disability rating for varicose veins of the left lower extremity is denied.  

A disability rating in excess of 10 percent for hypertension is denied.  

Subject to the law and regulations governing payment of monetary benefits, a single 30 percent evaluation for the Veteran's digestive disorders, i.e., his gastroesophageal reflux disease and irritable bowel syndrome is granted.



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


